Exhibit 10.1

25 July 2007

National CineMedia, LLC.

91 10 East Nicholas Avenue, Suite 200

Circle Suite 360 E

Centennial, Co 80112

External ID: 53199051

 

--------------------------------------------------------------------------------

Dear Sir/Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

This Confirmation amends restates and supersedes in its entirety all
Confirmations dated prior to the date hereof in respect of this Transaction.

In this Confirmation “CSIN” means Credit Suisse International and “Counterparty”
means National CineMedia, LLC.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. References herein to a “Transaction” shall be deemed to be references to
a “Swap Transaction” for the purposes of the 2000 ISDA Definitions.

This Confirmation supplements, forms part of, and is subject to the 1992 ISDA
Master Agreement dated as of 02 March 2007 as amended and supplemented from time
to time (the “Agreement”), between you and us. All provisions contained in the
Agreement govern this Confirmation except as expressly modified below

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:

  USD 137,500,000

Trade Date:

  02 March 2007

Effective Date:

  13 March 2007

Termination Date:

 

13 February 2015, subject to adjustment in

accordance with the Modified Following Business

Day Convention



--------------------------------------------------------------------------------

Fixed Amounts:  

Fixed Rate Payer:

  Counterparty

Fixed Rate Payer

 

Payment Dates:

  Each 13 March, 13 June, 13 September and 13 December, from and including 13
June 2007, to and including 13 December 2014, with a final payment on 13
February 2015, subject to adjustment in accordance with the Modified Following
Business Day Convention

Fixed Rate:

  4.984%

Fixed Rate

 

Day Count Fraction:

  Actual/360

Floating Amounts:

 

Floating Rate Payer:

  CSIN

Floating Rate Payer

 

Payment Dates:

  Each 13 March, 13 June, 13 September and 13 December, from and including 13
June 2007, to and including 13 December 2014, with a final payment on 13
February 2015, subject to adjustment in accordance with the Modified Following
Business Day Convention

Floating Rate Option:

  USD-LIBOR-BBA; provided, however, that in respect of the initial Calculation
Period, Linear Interpolation shall apply based upon a Designated Maturity of 1
month and a Designated Maturity of 2 months

Designated Maturity:

  3 months (except as noted above)

Spread:

  None

Floating Rate

 

Day Count Fraction:

  Actual/360

Reset Dates:

  The first day of each Calculation Period

Compounding:

  Inapplicable

 

2



--------------------------------------------------------------------------------

Business Day:

  New York, London

Calculation Agent:

  CSIN

 

4. Account Details:

 

Payments to CSIN:

  As advised separately in writing

Payments to Counterparty:

  As advised separately in writing

Credit Suisse International is authorised and regulated by the Financial
Services Authority and has entered into this transaction as principal. The time
at which the above transaction was executed will be notified to Counterparty on
request.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully, Credit Suisse International By:  

/s/ Karen Newton

Name:   Karen Newton Title:   Managing Director

Confirmed as of the date first written above:

 

National CineMedia, LLC By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   CFO/EVP

 

3